Exhibit 10.35

(This English translation is for the sole purpose of facilitating understanding
only, and there shall be no binding effect. If there is any inconsistency
between this English translation and the Japanese original, the Japanese
original shall always prevail.)

FIXED-TERM LEASE AGREEMENT

(Contract Table)

 

1.   Lessor    Mitsubishi Estate Co., Ltd.    (“Lessor”) 2.   Lessee   
Lionbridge Japan Co., Ltd.    (“Lessee”) 3.   Building    Name: The Landmark
Tower Yokohama    (“Building”)      Location: 2-1,2 chome, Minatomirai,
Nishi-ku, Yokohama, Kanagawa      Structure/Scale: 70-stories steel frame and
partially ferro-concrete building with 4 basement floors and 3 roof structures.
     Annexed Facilities: Leased with existing air conditioning, heating and
ventilation facilities, lighting fixture, and raised-floors with tiled-carpets.
4.   Leased Premises    Floor/Section: 42 Floor, Section
4201~ 4206,4215,4216,4219      Contracted Area: 1,029.91 square meters 5.  
Charges under Article 3    N/A 6.   Monthly Rent    ¥ 4,428,800.- 7.   Security
Deposit    ¥ 53,145,600.- 8.   Time for Deposit of Security Deposit   

No later than by one day before the date the lease under this Agreement takes
effect:

¥ 53,145,600.-

9.   Formula of Article 3    N/A 10.   Amount to be Added to Security Deposit   
N/A 11.   Lease Term    From April 1, 2013 through March 31, 2016 (inclusive)
12.   Purpose of Use    Office use for Lessee 13.   Method of Payment    To be
paid by 25th of each preceding month to Lessor of Lessor’s agent. 14.   Period
under Article 13    During the period one (1) year through six (6) months prior
to the expiration of Lease Term. 15.   Period for Notice under Article 14    N/A
16.   Date under Article 14    N/A 17.   Date under Article 20    March 31, 2016
18.   Special Terms    Applicable

This Fixed-Term Lease Agreement (hereinafter referred to as “this Agreement”) is
entered into between Mitsubishi Estate Co., Ltd. (“Lessor”), represented by the
agent mentioned below (“Agent”), and Lionbridge Japan Co., Ltd. (“Lessee”),
after mutual consultation, with respect to the lease of the Premises described
in the Contract Table, as shown above (the “Contract Table”), pursuant to
Article 38 of the Land and House Lease Law (the “Law”). The Parties, intending
to make clear the contents of the agreement, have caused this Agreement to be
executed in duplicate, with each Party retaining one (1) original.



--------------------------------------------------------------------------------

Dated this 16 day of November, 2012

 

Lessor:   Mitsubishi Estate Co., Ltd. Yokohama Branch     2-1,2-chome
Minatomirai     Nishi-ku, Yokohama, Kanagawa     Futoshi Chiba     Executive
Officer Lessor’s Agent:     Mitsubishi Estate Building Management Co.,Ltd.    
5-1,2-chome Marunouchi     Chiyoda-ku, Tokyo     Kenichi Iwata (To be sealed)  
  President    

 

   (To be sealed)     Licenced Real Estate Broker Registration Number: Lessee:  
  Lionbridge Japan K.K.     Landmark Tower 42 Fl, 2-2-1-1 Minatomirai, Nishi-ku,
Yokohama 220-8142     Japan



--------------------------------------------------------------------------------

LEASE TERMS

Article 1. (Premises and Square Measurement)

The premises to be leased (hereinafter referred to as the “Premises”) shall be
as set forth in Item 3 and 4 of the Contract Table (and as described in the
attached Floor Plan).

Article 2. (Lease Term)

 

1. The term of the lease under this Agreement (hereinafter defined as the “Lease
Term”) shall be as set forth in Item 11 of the Contract Table.

 

2. This Agreement will not be renewed, and shall terminate upon expiration of
the period set forth in the preceding paragraph.

Article 3. (Rent, and Other Charges)

 

1. The rent for one month shall be as set forth in Item 6 of the Contract Table,
which shall be paid in accordance with the method set forth in Item 13 of the
Contract Table; provided, however, that Lessor shall be entitled to directly
demand payment from Lessee.

The rent shall remain unchanged during the Lease Term, and Article 32 of the Law
shall not be applicable to this Agreement.

 

2. Lessee shall be responsible for the payment of electrical charges incurred on
the Premises, and in the event there are water, gas and other utility facilities
on the Premises, Lessee shall be responsible for payment of the same.

Article 4. (Consumption and Other Taxes)

Lessee shall be responsible for the payment of consumption and other taxes
levied on taxable rent, and other charges, etc., for the payment of which the
terms and conditions of rent payment (referred to in Article 3 above) shall be
applied mutatis mutandis.

Article 5. (Costs for Reimbursement)

Lessee shall be responsible for the payment of costs for execution of Lessee’s
obligations.

Article 6. (Purpose of Use)

Lessee shall not use the Premises for any purpose other than the purpose set
forth in Item 12 of the Contract Table.



--------------------------------------------------------------------------------

Article 7. (Prohibition of Assignment or Sublease; Restriction on Third Party
Co-occupancy or Name Display)

 

1. Lessee shall not assign its lease rights, nor sell or cause to be sold its
rights under this Agreement, nor sublease the Premises nor allow any third party
to otherwise use the Premises.

 

2. Lessee shall not, without first obtaining Lessor’s written consent, allow any
third party to co-occupy the Premises, or display the name of any party other
than Lessee as the occupant of the Premises.

 

3. The term of the co-occupancy under the preceding paragraph shall not exceed
the term of this Agreement.

Article 8. (Works on Fixtures or Other Facilities)

 

1. In the event that any changes are made to the original condition of the
Premises by repair or redecoration of the Premises or fixtures, or by new
installation of fixtures, Lessee shall first obtain Lessor’s approval before
undertaking any of the foregoing, even though such change are made at Lessee’s
cost.

 

2. Fixed asset taxes, urban planning taxes, real estate acquisition taxes and
other taxes and public levies assessed against fixtures and/or facilities newly
installed or added pursuant to the preceding paragraph shall be borne by Lessee,
regardless of the title to the same.

 

3. The execution of works set forth in Paragraph 1 above and apportionment of
costs for such works shall be subject to the table showing itemization of works
set separately by Lessor.

Article 9. (Repair)

 

1. Lessee shall immediately notify Lessor in the event that repairs become
necessary, and Lessor shall respond adequately to such notice without delay.

 

2. In the case that Lessor or parties designated by Lessor implement any
repairs, modifications or maintenance work (including due to power outage or
water shortage, etc.) deemed necessary by Lessor based on the foregoing notice
or otherwise, Lessee shall cooperate in such implementation.

 

3. In the case that Lessor or parties designated by Lessor enter the Premises in
order to implement the foregoing repairs, etc., prior notice of such entrance
shall be given to Lessee; provided, however, that in emergencies, Lessor or
parties designated by Lessor shall be entitled to enter the Premises and
implement such repairs, etc. without such advance notice, and shall promptly
notify Lessee after completion of such repairs, etc.

 

4. Lessor and parties designated by Lessor shall not be liable for any damages
which may be incurred by Lessee from or as a result of the repairs, etc. of
Paragraph 2 above implemented by Lessor or parties designated by Lessor;
provided, however, that such damages are not incurred by Lessee due to any
willful act or negligence of Lessor and parties designated by Lessor.

 

5. In the event that repairs become necessary due to any willful act or
negligence of Lessee, Lessee shall be responsible for the payment of costs for
such repairs.



--------------------------------------------------------------------------------

Article 10. (Administration)

 

1. Lessee shall use the Premises and the common areas of the Building with the
care of a good manager, and give due consideration to the prevention of
accidents and damages regarding the Premises and such common areas.

 

2. Lessee shall keep the Premises in conformity with applicable building code,
fire defense law and other related laws. In the case that Lessee sets up server
computers, etc. on the Premises, Lessee shall take appropriate precautions,
including, but not limited to, their backup, against the occurrence of damages.

 

3. In the case that Lessee buys any fire insurance, damage insurance or other
liability insurance for any fixtures, facilities and fittings, etc. on the
Premises in order to prepare for any contingency which may take place during the
Lease Term, Lessee shall buy them at its sole cost and responsibility.

Article 11. (Damages)

 

1. Lessee shall be liable for any and all damages caused intentionally or
negligently by Lessee or its agent, employee, or subcontractor, or by Lessee’s
co-occupant or its agent, employee, or subcontractor (collectively referred to
as “Lessee, Etc.”) to the Premises, facilities, and fixtures owned by Lessor
and/or to the common areas of the Building.

 

2. In the event of any injury or damage to life, body, property or so forth of a
third party due to any willful act or negligence of Lessee, Etc., or in the
event of any dispute between Lessee, Etc. and a third party, Lessee shall
dispose of all such injury, damage and disputes at its sole cost and
responsibility.

Article 12. (Indemnity)

 

1. Lessor shall not be liable for any damages incurred by Lessee as a result of
loss or damages to any part or all of Lessee’s fixtures, hardware and software,
etc., including, but not limited to, server computers or personal computers, due
to an earthquake, fire, storm, flood or other disaster attributable to an Act of
God, power outage, water leak accident, accident associated with repair work, or
any theft, loss or other event unless there is a willful act or gross negligence
on the part of Lessor.

 

2. In the event that Lessor shall be liable for damage set forth in the
preceding paragraph due to Lessor’s gross negligence, such Lessor’s liability
shall be limited to 26,572,800 Yen.

Article 13. (Procedures upon Expiration of the Term)

 

1. Lessor shall notify Lessee of the termination of the lease for expiration of
the Lease Term, during the period set forth in Item 14 of the Contract Table
(herein after referred to as the “Notice Period”), and in the case that such
notice was given, this Agreement shall terminate upon expiration of the Lease
Term.

 

2.

Lessor shall inquire about Lessee’s intention to contract [for the Premises]
again in addition to the foregoing notice. In the case that Lessee wishes to
contract again and if agreement shall have been



--------------------------------------------------------------------------------

  reached between the parties at least Six (6) month(s) prior to the expiration
of the Lease Term, a new agreement shall be entered into, such agreement to be
the fixed-term lease as set forth under Article 38 of the Law.

 

3. In the case that the agreement referred to in the preceding paragraph shall
not be reached at least Six (6) month(s) prior to the expiration of the Lease
Term, Lessee must vacate the Premises by the termination of this Agreement.

Article 14. (Termination without Cause)

 

1. Neither Lessor nor Lessee shall be entitled to terminate this Agreement after
the execution of this Agreement.

Article 15. (Security Deposit)

 

1. For the purpose of securing its obligations under this Agreement, Lessee
shall deposit with Lessor the amount set forth in Item 7 of the Contract Table
as a security deposit (hereinafter referred to as “Deposit”) in accordance with
the time for deposit as set forth in Item 8 of the Contract Table. Provided,
however, that Deposit shall not bear any interest.

 

2. Deposit in Paragraph 1 shall secure Lessee’s obligations to Lessor or
designated contractor of Lessor (“Designated Contractor”) under contractor
agreements for fixture works or repairs for the Premises and obligations to
Lessor or Agent (including, without limitation, in the case of position as
Lessor’s agent) based on following services which Lessee is provided for a
charge incidental to this Agreement.

 

  1) Services related to cleaning;

 

  2) Services related to security;

 

  3) Services related to facility maintenance;

 

  4) Services related to logistics inside the building; (Document storage
service, protection fee etc)

 

  5) Meeting room rental and services incidental thereto;

 

  6) Provision of communication lines and related services

 

  7) Catering services, services for provision of various consumables and for
fee garbage disposal services; and

 

  8) Other services arising along the lease agreement and use of the premises.

 

3. If there are lease agreements and sublease agreements between the Parties in
addition to this Agreement (collectively, “Other Agreements”), Deposit in
Paragraph 1 shall secure the obligations of the preceding paragraph to Lessor,
Agent and Designated Contractor of Lessee related to lease premises and sublease
premises of the Other Agreements in addition to Lessee’s obligations to Lessor
under the Other Agreements.

 

4. If needed, Lessor may offset from the foregoing Deposit any obligations
arising out of this Agreement or the Other Agreements set forth in the preceding
paragraph, including rent arrearage or payment of damages; or obligations
arising out of any fixture works or repairs for the Premises, other lease
premises, and sublease premises. In the case of offsetting above, Lessor and/or
Agent shall give notice thereof to Lessee.

 

5. In the event described by the preceding paragraph, Lessee shall compensate
the shortfall in Deposit within ten (10) days from receiving notice thereof from
Lessor.



--------------------------------------------------------------------------------

6. Until vacation of the Premises, Lessee shall not be entitled to offset any
rent payment or any other obligations owed to Lessor and Agent with Deposit.

 

7. Upon expiration or termination of this Agreement, and after Lessee completely
vacates the Premises, Lessor shall return the balance, if any, of Deposit to
Lessee, after deducting any amounts payable by Lessee to Lessor and Agent.

 

8. In the case that a new agreement shall be entered into in accordance with
Paragraph 2 of Article 13, Lessor shall return the balance, if any, of Deposit
hereunder to Lessee, after deducting any amounts that shall have not been
fulfilled towards Lessor, Agent and Designated Contractor with respect to rent
and/or any other obligations towards Lessor, Agent and Designated Contractor,
that shall have been accrued on or prior to the expiration of this Agreement;
provided, however, that in the case that Lessor and Lessee shall so agree,
Lessor shall be entitled to appropriate such balance of the security deposit
under the new agreement, instead of returning the same to Lessee.

Article 16. (Prohibition of Assignment or Pledge of the Rights to Repayment of
Deposit)

Lessee shall not assign or pledge as security to any third party Lessee’s rights
to repayment of Deposit set forth in the preceding Article.

Article 17. (Damages for Late Payment)

In the event that Lessee is late in payment of rent or any other obligations
under this Agreement, Lessor may demand payment of damages at a rate of one
twentieth of one yen (¥0.05) per diem per one hundred yen (¥100) (18.25% per
annum) from Lessee. Provided, however, that the payment of the damages for late
payment by Lessee shall not in any ways prejudice Lessor’s right to terminate
this Agreement for cause as set forth in Article 20.

Article 18. (Change Notice of Registered Matters, Etc.)

Lessee shall give written notice, to which a certificate of registered matters
(or certificate of residency or certificate similar thereto, if Lessee is a
person) and certificate of a seal impression, etc. are attached, to Lessor
without delay in the event there are changes in the address, name, trade name,
representative directors or other matters registered on the commercial registry,
etc., or any other matters relating to the status of Lessee and other important
changes related to this Agreement.

Article 19. (Observation of Building Rules and Regulations)

Lessee shall comply with the building rules and regulations attached hereto,
which are designated by Lessor.



--------------------------------------------------------------------------------

Article 20. (Exclusion of Antisocial Forces)

Lessee gives assurance of the following matters.

 

  1) Lessee, Lessee’s co-occupant or their director or employee (“Lessee or
Lessee’s Director, Etc.”, which definition includes part-time employees and
those who may be deemed equivalent to employees as well as persons (or
companies) who are entrusted with work from Lessee and their employees and those
who may be deemed equivalent to employees) is not a criminal organization
(boryokudan), company related to a criminal organization (boryokudan kankei
kigyo), corporate extortionist (sokai-ya) or person similar thereto or member
thereof (hereinafter referred to as “Antisocial Forces”).

 

  2) It does not allow an Antisocial Force to use its name in executing and
performing this Agreement.

Article 21. (Termination for Cause)

 

1. Either Party may terminate this Agreement without any prior notice to the
other Party in the event that the other Party breaches any provision of this
Agreement.

 

2. In the case where any of the following events takes place with respect to
Lessee, Lessor may forthwith terminate this Agreement without any prior notice
or demand:

 

  1) In the event that Lessee shall become insolvent or fall into suspension of
payment;

 

  2) In the event of a petition being filed against Lessee or by itself for
bankruptcy, rehabilitation (minji-saisei) or corporate reorganization
(kaisha-kosei), etc.;

 

  3) In the event of a petition being filed against Lessee for provisional
attachment, provisional disposition, attachment, compulsory execution, public
auction or attachment for unpaid taxes;

 

  4) In the event that Lessee shall commit an act against public order;

 

  5) In the event that Lessee, Lessee’s co-occupant or their director or
employee (“Lessee or Lessee’s Director, Etc.”, which definition includes,
without limitation, part-time employees and those who may be deemed equivalent
to employees as well as persons (or companies) who are entrusted with work from
Lessee and their employees and those who may be deemed equivalent to employees)
shall be found to be a constituent of an antisocial group/force;

 

  6) In the event that Lessee or Lessee’s Director, Etc. shall commit in the
Building an act of violence, duress, offensive language, disturbance, rude act,
or any other acts to corrupt the order and/or public morals of the Building; or

 

  7) In the event that Lessee shall lose its credit substantially for any other
reason.

 

3. In the event that Lessor terminates this Agreement for any reason set forth
in the preceding two paragraphs, Lessee shall pay as a penalty to Lessor, upon
termination, the amount equivalent to rent payable from the date of such
termination through the date set forth in Item 14 of the Contract Table.
Provided, however, that the foregoing shall not prejudice Lessor’s right to seek
compensation for damages incurred by reason of termination of this Agreement or
delay in vacation of the Premises by Lessee.

Article 22. (Force Majeure)

 

1. Either Party may terminate this Agreement by written notice to the other
Party in the event that all or part of the Building is destroyed or damaged by
natural disaster or other events not attributable to either Party, making it
impossible to fulfill the purpose of this Agreement.

 

2. In the event of the preceding paragraph, the other Party shall not be liable
for damages incurred by either Party.



--------------------------------------------------------------------------------

Article 23. (Vacation of the Premises and Restoration Obligation)

 

1. In the event that Lessee does not vacate the Premises immediately upon
expiration or termination of this Agreement, Lessee shall pay the amount set
forth in the following clauses 1) and 2) payable from the day following the date
of expiration or termination of this Agreement through the day on which the
Premises is completely vacated. In addition, Lessee shall also compensate any
damages incurred by Lessor by reason of delay in vacation of the Premises:

 

  1) As damages the amount equivalent to double the rent;

 

  2) The amount equivalent to all charges for electricity, water and other
charges.

 

2. Lessee shall vacate and return the Premises in its original condition to
Lessor upon removal at Lessee’s cost of all new or additional fixtures and
equipment newly installed and/or added by Lessee; repair of all changes, soiling
of, or damages to the Premises, fixtures or facilities; and re-application of
fresh paint, new wallpaper and flooring on the walls, ceiling and floor of the
Premises, respectively. The term “its original condition” in the preceding
sentence, shall mean the original condition of the Premises under the Lease
Agreement dated March 31, 1998 between the Parties.

 

3. The restoration work set forth in the preceding paragraph shall be undertaken
by Lessor and/or Agent, and Lessee shall bear the cost therefor.

 

4. Lessor may dispose of any property which Lessee fails to remove from the
Premises after expiration or termination of this Agreement at Lessor’s sole
discretion. In such case, Lessor shall be entitled to reimbursement from Lessee
for the costs of disposal.

 

5. Upon vacating the Premises, Lessee shall not seek from Lessor any
reimbursement of costs it has incurred in relation to the Premises or fixtures
or facilities thereof, nor make any claims against Lessor, including claims for
moving fees, relocation fees or concession money, nor demand any other payments
whatsoever, regardless of the nature or name of the claim. Further, Lessee shall
not demand that Lessor purchase any fixtures or facilities newly installed
and/or added by Lessee.

 

6. Provisions of Paragraphs 1 through 5 of this Article shall not be applicable
in the case that a new agreement is entered into in accordance with Paragraph 2
of Article 13, except for the case of termination or expiration of the lease
under the new agreement.

Article 24. (Joint and Several Guaranty)

 

1. In the event that Lessee has joint and several guarantor(s) (“Guarantor”),
Guarantor shall be jointly and severally liable for all obligations of Lessee
towards Lessor and Agent throughout the term of the lease between Lessor and
Lessee, including the term under the new lease contract between the Parties, if
any, regardless of any changes in the terms and conditions or subject matter of
the lease. The Guarantor shall put its signature and seal on such new lease
contract.

 

2.

Lessee and Guarantor shall give written notice, to which a certificate of
registered matters (or certificate of residency or certificate similar thereto,
if Guarantor is a person.) and certificate of a seal



--------------------------------------------------------------------------------

  impression, etc. are attached, to Lessor without delay in the event that there
are changes in the address, name, trade name, representative directors or other
matters registered on the commercial registry, or any other matters relating to
the status of Guarantor and other important changes related to this Agreement.

 

3. In the event that Lessor deems it necessary to change the Guarantor and
notifies Lessee to such effect, or there is a vacancy upon the death or
dissolution of the Guarantor, Lessee shall immediately select another Guarantor
and obtain Lessor’s approval.

Article 25. (Assignment of the Premises, Etc.)

 

1. In the event that Lessor assigns the Premises to third party, Lessor’s rights
to lease the Premises and any other obligations owed to Lessor under this
Agreement (including Lessor’s obligation to repay security deposit (always
granting the balance of Deposit after deducting the amount of Lessee’s
obligations secured by Deposit) set forth in Article 15 above) shall be
transferred to or assumed by the assignee of the Premises with Lessor being
released from its obligations hereunder.

 

2. In the event that Lessor assigns the Premises to a third party, Lessee shall
agree beforehand that third party can lease the Premises to Lessor and Lessor
can sublease the Premises to Lessee, unlike in the case of the preceding
paragraph.

 

3. Notwithstanding the provisions of Paragraph 1 of this Article, in the event
of the preceding paragraph, Lessor shall have rights and assume obligations
under this Agreement (which turns into a sublease agreement pursuant to the
preceding paragraph); provided, however, that in the event the lease agreement
between third party and Lessor in the preceding paragraph terminates, Lessor
shall give written notice to Lessee, and in such case, third party shall
directly lease the Premises to Lessee under this Agreement by the application
mutatis mutandis of Paragraph 1 of this Article.

Article 26. (Governing Law, Jurisdiction)

This Agreement shall be governed by and construed in accordance with the laws of
Japan. The Parties shall submit to the exclusive jurisdiction of the Yokohama
District Court of Japan as the court of first instance with respect to any
dispute between the Parties arising in connection with this Agreement.

Article 27. (Confidentiality)

 

1. Lessor (which is hereinafter referred to as “Lessor (including its agent)”,
if Lessor has an agent) and Lessee (including Lessee’s co-occupant) shall each
keep confidential this Agreement as well as any information and data disclosed
and/or provided by the other Party, and neither Lessor nor Lessee shall disclose
or divulge the same to any third party other than each Party’s personal
attorney, certified public accountant and tax accountant without the other
Party’s prior written consent; provided, however, that the following information
and data are not required to be kept confidential:

 

  1) Information and data which are in the public domain or for official use at
the time the same were disclosed and/or provided;

 

  2) Information and data which, after being disclosed and/or provided, come to
be in the public domain or for official use through no fault of the Party
receiving the same (the “Receiving Party”);



--------------------------------------------------------------------------------

  3) Information and data which the Receiving Party may demonstrate were
lawfully in the Receiving Party’s possession at the time the same were disclosed
and/or provided;

 

  4) Information and data which the Receiving Party receives from a third party
having the lawful right to disclose the same without that third party imposing
confidentiality on the Receiving Party;

 

  5) Information and data the disclosure of which is requested by any law or
ordinance, etc.; and

 

  6) Information and data the disclosure of which is ordered by government or
other public offices in accordance with any law or ordinance, etc.

 

2. Lessor (referred to as “Lessor (including its agent)”, if Lessor has an
agent) and Lessee (including Lessee’s co-occupant) shall ensure that each
Party’s employees, respectively, abide by the same confidentiality obligations
by which each Party is bound under this Agreement.

 

3. Notwithstanding Paragraph 1 of this Article, Lessor (referred to as “Lessor
(including its agent)”, if Lessor has an agent) may disclose to part owner of
the Premises and those who consider the purchase of the Premises (including
agents and brokers) (“Part Owner, Etc.”), this Agreement as well as information
and data disclosed and/or provided by Lessee (including Lessee’s co-occupant);
provided, however, that Lessor shall ensure that Part Owner, Etc. abide by the
same confidentiality obligations as the Lessor (referred to as “Lessor
(including its agent)”, if Lessor has an agent) has under this Agreement.

 

4. The confidentiality set forth in this Article shall survive expiration or
termination of this Agreement.

 

5. In the event that Lessee has any Guarantor, such Guarantor shall be jointly
and severally liable [with the Lessee] for the obligations set forth in
Paragraphs 1, 2 and 4 of this Agreement.

Article 28. (Agent)

Lessor delegates all the authority with respect to this Agreement to Agent, and
any acts by Lessee for Lessor shall be done through Agent. Provided, however
that the foregoing shall not preclude Lessor’s exercise of its rights against
Lessee directly.

*    *    *    *    *    *